Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00865-CV

                          TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                       Appellant

                                                  v.

                                        Gerardo PALACIOS,
                                              Appellee

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2013CVK000561C3
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine M. Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2014

JOINT MOTION TO AFFIRM IN PART AND REVERSE AND RENDER IN PART
GRANTED; AFFIRMED IN PART; REVERSED AND RENDERED IN PART

           The trial court found Gerardo Palacios was entitled to expunction, pursuant to article

55.01(a)(2) of the Texas Code of Criminal Procedure, of all records and files relating to three

separate arrests. On July 2, 2013, the trial court granted Palacios’s petition for expunction and

signed an Order of Expunction pursuant to article 55.02 of the Texas Code of Criminal Procedure.

The Texas Department of Public Safety appealed the trial court’s order.

           The parties have filed a joint motion, advising this court they have reached an agreement

resolving all issues in the appeal. Specifically, the parties agree that Palacios is not entitled to
                                                                                      04-13-00865-CV


expunction of any records and files relating to his arrest on April 8, 2007, by the Laredo Police

Department for the offense of Assault, Terroristic Threat, and Violation of Protective Order

committed on or about that date. The parties also agree that the trial court’s order as it relates to

Palacios’s arrest on April 8, 2007 should be reversed and judgment rendered denying the petition

for expunction. The parties further agree that the remainder of the trial court’s July 2, 2013 Order

of Expunction should be affirmed. And lastly, the parties agree that each party will pay its own

costs of this appeal.

       We grant the joint motion. See TEX. R. APP. P. 42.1(a)(2)(A). With respect to the following

arrest and charged offense, we reverse the Order of Expunction and render judgment denying the

petition for expunction:

       ALLEGED OFFENSE:    Assault, Terroristic Threat, Violation of Protective Order
       DATE OF ALLEGED OFFENSE: 04/08/2007
       DATE OF ARREST:     04/08/2007
       COUNTY WHERE ARRESTED: Webb
       ARRESTING AGENCY:   Laredo Police Department

       In all other respects, we affirm the trial court’s order.


                                                   PER CURIAM




                                                 -2-